Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 5 August 1813
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
5 Aug. 1813

your good grandchildren are just gone to repose in the arms of sweet Sleep, soothed by the consciousness of having endeavoured I trust to perform their duty to one of the best of Parents—I was so pleased with their coming to see us, that I could not bear to deprive myself of one moment of their company till they had retired to their bed—And now I embrace one moment, to assure you, of my tenderest sympathy—& pray that your strength of body, & mind may be equal to all your Trials—It is a great comfort to you & to all Your Daughters Friends, that she has been enabled to reach her Fathers house even though labouring under such distressing circumstances—There is a melancholly pleasure, attending those poignant feelings—in the assurance that all is done, that humanity can do—To the great Healer of Soul, & Body we would commend her—
I am thankful, that her Parents lives are lengthend out, to comfort their greatly afflicted Daughter—She must think of this mercy, with gratitude & that her children are so good, & affectionate now when her husband is absent—I wish I could come in & set with you, soften, or release one pain, or lessen one care—it would rejoice my heart if I could—pray assure her of my kindest love—
I am grieved for Mrs Adams, her health appears very feeble, she told me last fall, she never felt well in Massachusetts—Her sickness at this time is peculiarly unfortunate—Mr Peabody is quite unwell, he has been obliged to work in the Hay, too hard this hot Season, he calls & I must bid my dear Sister, good night—may angels whisper peace, & calm resignation to all your anxious, troubled Minds—my Ink, & my pen is so bad, I fear you cannot read it—adieu, adieu
